                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

DANA-FARBER CANCER INSTITUTE, INC., )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )                       Civil Action No. ______
                                    )
BRISTOL-MYERS SQUIBB, CO.,          )
E.R. SQUIBB & SONS, L.L.C., AND ONO )
PHARMACEUTICAL CO., LTD.,           )
                                    )
       Defendants.                  )



                                        COMPLAINT

       Dana-Farber Cancer Institute, Inc. (“Dana-Farber”), for its complaint against Bristol-

Myers Squibb Co. (“Bristol”), E.R. Squibb & Sons, L.L.C. (“Squibb”) (together, “BMS”), and

Ono Pharmaceutical Co., Ltd. (“Ono”) (collectively, “Defendants”), alleges as follows:

                                      INTRODUCTION

       1.     This is a civil action by Dana-Farber seeking equitable relief and damages to

account for Defendants’ unjust enrichment and unfair competition in exploiting patents co-

owned by Dana-Farber while holding themselves out to Dana-Farber’s potential licensees as the

exclusive owners of the patents. The patents are directed to methods of cancer immunotherapy

involving the administration of PD-1 or PD-L1 antibodies. As the United States District Court

for the District of Massachusetts (“the Court”) held in its May 17, 2019 decision in Dana-Farber

Cancer Institute, Inc. v. Ono Pharmaceutical Co., Ltd. et al., Dana-Farber scientist Gordon

Freeman is a joint inventor of those patents, and Dana-Farber is a co-owner. See Dkt. No. 389,

Findings of Fact, Conclusions of Law, and Order, Dana-Farber Cancer Institute, Inc. v. Ono

Pharmaceutical Co., Ltd. et al., No. 15-13443-PBS (D. Mass. May 17, 2019) (the “Decision”).
       2.      Defendants have long known of Freeman’s scientific contributions to those

patents and Dana-Farber’s rightful co-ownership of them. Yet by denying Dana-Farber’s co-

ownership of the patents, by obstructing and delaying correction of inventorship of the patents,

and by holding themselves out as exclusive owners of the patents, they have been able to sue

their competitors for patent infringement and negotiate lucrative licensing deals with them,

unjustly enriching themselves through their receipt of more than $1.6 billion in licensing

revenue. Defendants’ actions unfairly deprived Dana-Farber of the opportunity to grant royalty-

bearing licenses to potential licensees known to Defendants, and those actions robbed Dana-

Farber of the licensing revenue Defendants unfairly seized for themselves. As set forth below,

Dana-Farber seeks equitable remedies and money damages for Defendants’ unjust enrichment

and violations of the law of contracts, torts, and Massachusetts General Laws Chapter 93A.

                                         THE PARTIES

       3.      Dana-Farber is a Massachusetts non-profit corporation with a place of business at

450 Brookline Avenue, Boston, Massachusetts 02215. Since its founding in 1947, Dana-Farber

has been committed to providing adults and children suffering from cancer with the best

treatments available today while also developing future therapies through cutting-edge research.

As an affiliate of Harvard Medical School and a Comprehensive Cancer Center designated by the

National Cancer Institute, Dana-Farber also provides training for new generations of physicians

and scientists; designs programs that promote public health, particularly among high-risk and

underserved populations; and disseminates innovative patient therapies and scientific discoveries

across the United States and throughout the world, all with the goal of defeating cancer.

       4.      As a leader in basic, translational, clinical, and population science research, Dana-

Farber prides itself on its emphasis on both research and patient care. Dana-Farber helps to



                                               -2-
advance this mission through, among other things, licensing its intellectual property. Licensing

partnerships help to support Dana-Farber’s vital cancer research and patient care, and translate

Dana-Farber’s research discoveries into new products made widely available for diagnosing and

treating cancer. Dana-Farber’s licensing program also generates revenue for Dana-Farber that

can be re-invested in future cancer research and patient care.

         5.    Dana-Farber is the assignee of Freeman’s rights and interest as an inventor in the

inventions claimed in U.S. Patent No. 7,595,048 (the “’048 patent”); U.S. Patent No. 8,168,179

(the “’179 patent”); U.S. Patent No. 8,728,474 (the “’474 patent”); U.S. Patent No. 9,067,999

(the “’999 patent”); U.S. Patent No. 9,073,994 (the “’994 patent”); and U.S. Patent No.

9,402,899 (the “’899 patent”) (collectively, the “Patents”).

         6.    On information and belief, Bristol is a corporation organized under the laws of the

State of Delaware, with a principal place of business at 345 Park Avenue, New York, New York

10154.

         7.    On information and belief, Squibb is a limited liability company organized under

the laws of the State of Delaware, with a principal place of business at Route 206 & Province

Line Road, Princeton, New Jersey 08543.

         8.    On information and belief, Ono is a corporation organized under the laws of

Japan, with a place of business at 8-2 Kyutaromachi 1-chome, Chuo-ku, Osaka 541-8654, Japan.

Named inventor Shiro Shibayama is, and at all relevant times was, an employee of Ono. BMS is

the exclusive licensee of Ono’s rights in the Patents.

                                        JURISDICTION

         9.    This court has jurisdiction under 28 U.S.C. § 1332. The amount in controversy

exceeds $75,000, exclusive of interest and costs.



                                                -3-
        10.     Venue is proper in this judicial district under 28 U.S.C 1391(b).

        11.     This Court has personal jurisdiction over Bristol, Squibb, and Ono to adjudicate

this action.

                                   FACTUAL BACKGROUND

                                              The Technology

        12.     This case stems from the pioneering work of Freeman and Clive Wood, Ph.D.,

former head of drug development at Genetics Institute, in a collaboration with Dr. Tasuku Honjo

of Kyoto University that led to the development of cancer immunotherapy treatment methods

claimed in the Patents.

        13.     The Patents disclose groundbreaking methods of “using the body’s immune

system to attack tumor cells, a type of treatment known as cancer immunotherapy.” Decision at

11.

        14.     The Patents describe methods that target an “inhibitory receptor on T cells known

as PD-1.” Id. at 9. As the Court explained, immune cells communicate through receptor-ligand

interactions. “The receptor receives a signal from outside the cell and then transmits the signal

to the internal components of the cell to trigger a response. Ligands are proteins that bind to

receptors to initiate signaling.” Id. at 7.

        15.     As the Court explained, “[w]hen PD-1 binds to one of its ligands, PD-L1 or PD-

L2, the T cell receives an inhibitory signal that prevents it from attacking the cell expressing PD-

L1 or PD-L2.” Id. at 9. In healthy cells, expression of those ligands “protects the cells from

immune attack. Some tumor cells also express PD-L1 or PD-L2, allowing them to masquerade

as healthy cells by activating PD-1 to send an inhibitory signal to T cells.” Id.




                                                   -4-
                                     Overview of the Patents

       16.     The Court found that Freeman and Wood collaborated with Honjo, a professor at

Kyoto University, “from at least October 1999 until at least September 2000 through numerous

meetings, joint authorship of scientific journal articles, written collaboration agreements, and

sharing of experimental results and ideas.” Id. at 5. The Court concluded that “all three made

significant contributions to the inventions” claimed in the Patents. Id. Despite this, the Patents

listed only Honjo; two of his current or former colleagues at Kyoto University, Nagahiro Minato

and Yoshiko Iwai; and Ono scientist Shiro Shibayama as named inventors.

       17.     The Patents all claim priority to two Japanese patent applications, Japanese Patent

Applications 2002-194491 and 2003-029846 (the “Japanese Patent Applications”). On July 3,

2002, Ono filed Japanese Patent Application 2002-194491. Ono then filed Japanese Patent

Application 2003-029846 on February 6, 2003. The Japanese Patent Applications name Honjo,

Iwai, and Minato as the sole inventors. Ono filed the Japanese Patent Applications secretly,

without informing either Freeman or Wood.

       18.     On July 2, 2003, without informing Freeman or Wood, Ono secretly filed PCT

Application No. PCT/JP03/08420 (the “PCT Application”), a utility application that claims

priority to the Japanese Patent Applications. The PCT Application names Honjo, Iwai, Minato,

and Shibayama as sole inventors.

       19.     On September 29, 2009, the United States Patent and Trademark Office (USPTO)

issued the ’048 patent. The ’048 patent issued from U.S. Patent Application No. 10/519,925

filed on January 3, 2005. The ’048 patent claims priority to the Japanese Patent Applications.

The ’048 patent as issued named Honjo, Iwai, Minato, and Shibayama as sole inventors and




                                                -5-
originally was co-assigned to Honjo and Ono. On June 12, 2019, this Court ordered the USPTO

to issue a certificate of correction of the ’048 patent to name Freeman and Wood as co-inventors.

       20.    On May 1, 2012, the United States Patent Office issued the ’179 patent. The ’179

patent issued from U.S. Patent Application No. 12/538,698 filed on August 10, 2009. The ’179

patent claims priority to the Japanese Patent Applications. The ’179 patent as issued named

Honjo, Iwai, Minato, and Shibayama as sole inventors and originally was co-assigned to Honjo

and Ono. On June 12, 2019, this Court ordered the USPTO to issue a certificate of correction of

the ’179 patent to name Freeman and Wood as co-inventors.

       21.    On May 20, 2014, the United States Patent Office issued the ’474 patent. The

’474 patent issued from U.S. Patent Application No. 12/959,307 filed on December 2, 2010. The

’474 patent claims priority to the Japanese Patent Applications. The ’474 patent as issued named

Honjo, Iwai, Minato, and Shibayama as sole inventors and originally was co-assigned to Honjo

and Ono. On June 12, 2019, this Court ordered the USPTO to issue a certificate of correction of

the ’474 patent to name Freeman and Wood as co-inventors.

       22.    On June 30, 2015, the United States Patent Office issued the ’999 patent. The

’999 patent issued from U.S. Patent Application No. 14/638,985 filed on March 4, 2015. The

’999 patent claims priority to the Japanese Patent Applications. The ’999 patent as issued named

Honjo, Iwai, Minato, and Shibayama as sole inventors and originally was co-assigned to Honjo

and Ono. On June 12, 2019, this Court ordered the USPTO to issue a certificate of correction of

the ’999 patent to name Freeman and Wood as co-inventors.

       23.    On July 7, 2015, the United States Patent Office issued the ’994 patent. The ’994

patent issued from U.S. Patent Application No. 14/550,585 filed on November 21, 2014. The

’994 patent claims priority to the Japanese Patent Applications. The ’994 patent as issued named



                                              -6-
Honjo, Iwai, Minato, and Shibayama as sole inventors and originally was co-assigned to Honjo

and Ono. On June 12, 2019, this Court ordered the USPTO to issue a certificate of correction of

the ’994 patent to name Freeman and Wood as co-inventors.

       24.     On August 2, 2016, the United States Patent Office issued the ’899 patent. The

’899 patent issued from U.S. Patent Application No. 14/245,692 filed on April 4, 2014. The

’899 patent also claims priority to the Japanese Patent Applications. The ’899 patent as issued

named Honjo, Iwai, Minato, and Shibayama as sole inventors and originally was co-assigned to

Honjo and Ono. On June 12, 2019, this Court ordered the USPTO to issue a certificate of

correction of the ’899 patent to name Freeman and Wood as co-inventors.

       25.     Each of the Patents expires in 2023 or 2024.

                         Dana-Farber’s Action to Correct Inventorship

       26.     On September 25, 2015, Dana-Farber filed an action in the District of

Massachusetts for correction of inventorship of the Patents. See Dkt. No. 1, Compl., Dana-

Farber Cancer Institute, Inc. v. Ono Pharmaceutical Co., Ltd. et al., No. 15-13443-PBS (D.

Mass. Sept. 25, 2015).

       27.     As Dana-Farber stated in its Complaint, it sought “to confirm its ability to grant

non-exclusive licenses to companies interested in developing cancer immunotherapies directed to

the PD-1/PD-L1 pathway, in order to ensure broad patient access to the cancer treatments

claimed in the Patents.” Id., ¶ 56; Dkt. No. 98, Am. Compl., ¶ 64, Dana-Farber Cancer

Institute, Inc. v. Ono Pharmaceutical Co., Ltd. et al., No. 15-13443-PBS (D. Mass. Jan. 3, 2017).

       28.     Following a nine-day bench trial, the Court issued its findings of fact and

conclusions of law on May 17, 2019. In that decision, the Court concluded that Dana-Farber




                                               -7-
presented clear and convincing evidence demonstrating that Freeman and Wood are joint

inventors of the Patents.

        29.      The Court found:

                 I find Dana-Farber has presented clear and convincing evidence that
                 Dr. Freeman and Dr. Wood are joint inventors of the six Honjo
                 patents. Dr. Honjo collaborated extensively with both Dr. Freeman
                 and Dr. Wood from at least October 1999 until at least September
                 2000 through numerous meetings, joint authorship of scientific
                 journal articles, written collaboration agreements, and sharing of
                 experimental results and ideas. Indeed, Dr. Honjo himself referred
                 to his work with Dr. Freeman and Dr. Wood as a collaboration on at
                 least six occasions. While the relationship among these three
                 brilliant scientists eventually soured, all three made significant
                 contributions to the inventions. After a review of the extensive
                 record and evaluation of the credibility of the witnesses, I conclude
                 that both Dr. Freeman’s and Dr. Wood’s contributions were
                 significant in light of the dimension of the full inventions claimed in
                 the six Honjo patents, which are all premised on blocking the
                 inhibitory interaction of the PD-1/PD- L1 pathway to treat tumors
                 that express PD-L1 or PD-L2.

Decision at 5.

        30.      The Court further found:

                 Dr. Freeman and Dr. Wood made significant contributions to
                 conception of the inventions claimed in the Honjo patents through
                 their discovery of PD-L1 and PD-L2, their discoveries of blocking
                 antibodies, Dr. Wood’s discovery of the inhibitory interaction
                 between PD-1 and PD-L1, and Dr. Freeman’s discovery of the
                 expression of PD-L1 on tumor cells. Accordingly, Dana-Farber has
                 proven by clear and convincing evidence that Dr. Freeman and Dr.
                 Wood are joint inventors of the six Honjo patents.

Id. at 104.

        31.      As the Court recognized, “Here, there is no doubt Dr. Freeman, Dr. Wood, and

Dr. Honjo collaborated sufficiently to qualify as joint inventors as early as October 1999, almost

three years before Dr. Honjo filed his first patent application and a year before the conception




                                                  -8-
date. Dr. Freeman and Dr. Wood shared their confidential experimental results on PD-L1 with

Dr. Honjo a year before publishing them.” Id. at 85.

        32.     The Court concluded that Freeman and Wood’s contributions to the Patents

include their “joint discovery and characterization of PD-L1.” Id. at 78. As the Court found, the

“fact remains that it was Dr. Freeman and Dr. Wood, not Dr. Iwai, who discovered PD-L1 and

provided it to Dr. Honjo.” Id. at 80.

        33.    The Court found that “Dr. Freeman and Dr. Wood discovered that anti-PD-1 and

anti-PD-L1 antibodies can block the pathway’s inhibitory signal. Dr. Wood conducted an

experiment using one of Dr. Honjo’s anti-PD-1 antibodies that showed blockage of the PD-1/PD-

L1 pathway, and both Dr. Freeman and Dr. Wood developed their own anti-PD-L1 blocking

antibodies. They communicated these results to Dr. Honjo at multiple collaboration meetings

before the date of conception.” Id. at 83.

        34.    As the Court further concluded, it was Freeman who “discover[ed] that PD-L1 is

highly expressed on human tumor cells.” Id. at 94. The Court stated:

               While an anti-PD-1 or anti-PD-L1 antibody may enhance an
               immune response against a tumor by blocking inhibitory signaling
               triggered by PD-L1 on a nontumor cell, conception of the invention
               was inextricably linked to the expression of PD-L1 on human
               tumors. Even [Defendants’ expert] admitted that Dr. Honjo and Dr.
               Iwai would not have designed their in vivo experiments the way they
               did if they did not know that human tumors express PD-L1. Dr.
               Freeman was the first to make that discovery.

Id. at 95.

        35.    Freeman’s experimental work contributing to the Patents was performed in his

Dana-Farber laboratory in Boston, Massachusetts.

        36.    Freeman and Wood’s contributions were known to Ono. Indeed, Ono participated

in multiple collaboration meetings with Freeman and Wood from the outset of their


                                              -9-
collaboration. At least two of those meetings took place in Cambridge, Massachusetts. In those

meetings, Freeman confidentially shared research data from his laboratory at Dana-Farber.

Many of the documentary notes and meeting minutes confirming Freeman and Wood’s

contributions come from Ono’s files.

       37.     As Defendants acknowledged at trial, much of the evidence of Freeman’s

contributions is undisputed. Despite Defendants’ knowledge of Freeman and Wood’s inventive

contributions as reflected in hundreds of contemporaneous documents and later sworn deposition

testimony, and after being served with Dana-Farber’s Complaint, they refused to correct

inventorship of the Patents to make Dana-Farber a co-owner.

                     Defendants’ Assertion of the Patents Against Merck

       38.     On September 4, 2014, the U.S. Food and Drug Administration (the “FDA”)

approved Merck & Co.’s (“Merck”) PD-1 blocking antibody Keytruda® (pembrolizumab) for

the treatment of “patients with unresectable or metastatic melanoma and disease progression

following ipilimumab and, if BRAF V600 mutation positive, a BRAF Inhibitor.”

       39.     That same day, Defendants and Honjo filed a patent infringement lawsuit in the

District of Delaware against Merck, BMS’s primary competitor in the area of PD-1-related

cancer immunotherapy. Defendants did not seek Dana-Farber’s consent to sue Merck for patent

infringement, knowing that if they had recognized Dana-Farber as a co-owner of the asserted

patent, they would not have had standing to sue Merck for patent infringement.

       40.     Under U.S. patent laws, all co-owners of a patent must join as plaintiffs to have

standing to sue for patent infringement.

       41.     Defendants’ lawsuit against Merck alleged that “[b]y virtue of obtaining approval

to market and sell pembrolizumab [Keytruda®] as a treatment for certain patients with



                                              - 10 -
melanoma, Merck has the specific intent to cause infringement of the 474 patent or, at a

minimum, Merck has been willfully blind to the infringement of the 474 patent that will

inevitably result.” Compl., ¶ 22, Bristol-Myers Squibb Co. v. Merck & Co. Inc., No. 14-01131-

GMS (D. Del. Sept. 4, 2014).

       42.     On December 22, 2014, the FDA approved BMS’s PD-1 antibody Opdivo®

(nivolumab) for the same indication as Keytruda®.

       43.     The FDA has since approved both Keytruda® and Opdivo® for additional cancer

indications.

       44.     In 2015, Defendants filed two additional patent infringement lawsuits against

Merck based on its alleged infringement of the ’994 patent and the ’999 patent through its

manufacture and sale of Keytruda®. The cases were consolidated in the District of Delaware for

discovery. Defendants again did not seek Dana-Farber’s consent to sue Merck for patent

infringement, knowing that if they had recognized Dana-Farber as a co-owner of the asserted

patent, they would not have had standing to sue Merck for patent infringement.

       45.     Defendants were represented in the Merck case in Delaware by the same lead

attorneys from the law firm of Akin Gump who also served as lead counsel for Defendants in

Dana-Farber’s correction of inventorship case in Massachusetts

       46.     Defendants had standing to sue Merck only because, at the time, they and their

co-defendant Honjo were the only parties with ownership rights in the Patents. In other words,

but for the omission of Freeman as a named inventor on the ’474, ’999, and ’994 Patents,

Defendants could not have sued Merck for patent infringement without Dana-Farber’s

participation and consent. Defendants thus benefited from their efforts to prolong and delay the

correction of inventorship of the Patents.



                                              - 11 -
       47.     In suing Merck for patent infringement in Delaware, Defendants and Honjo

falsely and unfairly held themselves out as the sole owners of the Patents.

       48.     On January 1, 2017, more than a year after Dana-Farber sued for correction of

inventorship but before this Court’s order correcting inventorship, Defendants used their

litigation leverage against Merck to negotiate a highly profitable settlement of the Merck

litigation. Under the terms of the settlement, Merck obtained a license to the Patents in exchange

for an upfront payment of $625 million plus an ongoing royalty of 6.5% on worldwide sales of

Merck’s PD-1 product Keytruda®.

       49.     On information and belief, Merck has reported cumulative revenue of at least

$13.1 billion from its sales of Keytruda®.

       50.     On information and belief, since January 1, 2017, Merck has paid BMS and Ono

approximately $1 billion in royalties in addition to Merck’s upfront payment of $625 million.

       51.     In order to have standing to bring the three patent infringement actions against

Merck, and to settle those actions on terms that have enriched Defendants to the extent of more

than $1.6 billion in licensing fees and royalties, Defendants falsely represented and warranted

that they and Honjo together were the sole patent owners. These actions deprived Dana-Farber

of the opportunity to grant a royalty-bearing license to Merck and/or to share in the proceeds of

Defendants’ settlement with Merck.

       52.     Defendants unfairly and unjustly exploited and profited from their refusal to

correct inventorship of the Patents in 2015 or thereafter and their refusal to provide Dana-Farber

co-ownership rights in the Patents.




                                              - 12 -
          Defendants’ Additional Lawsuits Asserting Infringement of the ’899 Patent

         53.   In 2016, the FDA approved Tecentriq®, an anti-PD-L1 antibody developed by

Genentech, for the treatment of urothelial carcinoma. In 2017, the FDA approved Bavencio®,

an anti-PD-L1 antibody developed by Pfizer and EMD Serono, Inc., for the treatment of

metastatic Merkel cell carcinoma. In 2017, the FDA approved Imfinzi®, an anti-PD-L1

antibody developed by AstraZeneca, for bladder cancer and some types of lung cancer.

         54.   In 2017, while Dana-Farber’s action to correct inventorship was pending in

Massachusetts federal court, Defendants and Honjo filed additional patent infringement actions

in the District of Delaware against Pfizer, AstraZeneca, and Genentech, asserting infringement of

the ’899 patent. As the Defendants and Honjo stated in their complaint against Genentech, “The

claims of the ’899 patent are generally directed to methods of treating cancer by administering an

anti-PD-L1 monoclonal antibody that inhibits the interaction between PD-1 and PD-L1.”

Compl., ¶ 22, Bristol-Myers Squibb Co. v. Genentech, Inc., No. 17-01027-GMS (D. Del. July 26,

2017).

         55.   Had Freeman been named as an inventor on the ’899 patent, Dana-Farber would

have been a co-owner of the ’899 patent, and Defendants would not have had standing to sue

Genentech, Pfizer, and Astra-Zeneca for infringement of the ’899 patent.

         56.   On February 4, 2019, on the eve of trial in Massachusetts on Dana-Farber’s

complaint for correction of inventorship, Defendants entered into a settlement agreement with

Pfizer, announced in court in Boston on February 5, 2019.

         57.   On information and belief, Defendants’ settlements with Merck and Pfizer were

designed to hinder and obstruct Dana-Farber’s correction of inventorship case, including,




                                              - 13 -
without limitation, by interfering with the availability of corroborating witnesses to appear at

trial.

         58.    Defendants’ conduct with respect to these settlements was calculated to harm

Dana-Farber in Massachusetts and obstruct correction of inventorship of the Patents to make

Dana-Farber a co-owner.

         Defendants Grant an Additional License of the Patents by Falsely Representing
                              Themselves as Exclusive Owners

         59.    Regeneron, Pharmaceuticals, Inc. (“Regeneron”) is a biopharmaceutical company

located in Tarrytown, New York.

         60.    Sanofi-aventis U.S. LLC is a U.S. subsidiary of the French multinational

pharmaceutical company Sanofi. Sanofi-aventis U.S. LLC is headquartered in Bridgewater, NJ

08807.

         61.    On September 28, 2018, the FDA approved Regeneron and sanofi-aventis U.S.

LLC’s co-marketed product Libatyo®, an anti-PD-1 antibody, for the treatment of metastatic

cutaneous squamous cell carcinoma (“CSCC”) or locally advanced CSCC for patients who are

not candidates for curative surgery or curative radiation. Libatyo® was the third anti-PD-1

antibody approved by the FDA.

         62.    In August 2018, nearly three years after Dana-Farber sued Defendants to correct

inventorship, Defendants negotiated a license agreement with Regeneron and Sanofi. Under this

agreement, Regeneron and Sanofi obtained non-exclusive rights in the Patents in exchange for an

up-front payment of $20 million and royalties of 8.0% on worldwide sales of their PD-1 product

through December 31, 2023.

         63.     On information and belief, Defendants used the threat of patent infringement

litigation against Regeneron and Sanofi as leverage to negotiate the license agreement. But for


                                               - 14 -
Defendants’ refusal to provide Dana-Farber co-ownership rights in the Patents, Defendants

would have not have standing to sue Regeneron and Sanofi for infringement of the Patents and

would not have been able to use the threat of patent litigation to negotiate a license agreement

with Regeneron and Sanofi.

         64.   In entering into the license agreement with Regeneron and Sanofi in 2018 and

falsely holding themselves out as exclusive owners of the Patents, Defendants unfairly and

unjustly benefited from Defendants’ refusal to provide Dana-Farber its rights as a co-owner of

the Patents.

         65.   On information and belief, to date Defendants have received in excess of $22

million in licensing fees and royalties from Sanofi and Regeneron.

      Defendants Interfere With Dana-Farber’s Licensing Opportunity With Another
                                  Prospective Licensee

         66.   On May 29, 2019, following the Court’s May 17, 2019 decision ordering

correction of inventorship, representatives from a Massachusetts-based biopharmaceutical

company approached Dana-Farber to propose that Dana-Farber grant it a non-exclusive license

to the Patents. The prospective licensee has an ongoing business relationship with Dana-Farber

related to the subject matter of the Patents.

         67.   Two days later, on Friday, May 31, 2019, the prospective licensee sent Dana-

Farber an email outlining the principal terms of its proposed license, including specific royalty

terms.

         68.   On June 10, 2019, the prospective licensee abruptly informed Dana-Farber that it

no longer wished to pursue a license from Dana-Faber.

         69.   On information and belief, the prospective licensee’s withdrawal of its offer

resulted from communications to it from representatives of BMS.


                                                - 15 -
       70.     On information and belief, Defendants knowingly interfered with Dana-Farber’s

prospective licensing opportunity and induced the prospective licensee not to enter into a

licensing agreement with Dana-Farber.

                                  Defendants’ Delaying Tactics

       71.     Between September 2015 and May 2019, Defendants intentionally hindered and

delayed correction of inventorship of the Patents. On information and belief, the purpose of

Defendants’ delaying tactics was to allow Defendants to maintain standing to pursue patent

infringement litigation against potential third party licensees, to prevent Dana-Farber from

licensing the Patents non-exclusively to potential licensees, and to interfere with Dana-Farber’s

ability to realize licensing revenue as a co-owner of the Patents.

     Defendants Have Unjustly and Unfairly Profited from Dana-Farber’s Inventions

       72.     Defendants have derived substantial economic benefit from their failure and

refusal to correct inventorship of the Patents and provide Dana-Farber its rights as a co-owner,

including the right independently to grant licenses to companies developing and marketing

products to treat cancer by the administration of PD-1 and PD-L1 antibodies.

       73.     To date, numerous biotechnology companies have developed or are developing

antibodies against PD-1 and PD-L1 for treatment of cancer, including Merck, Regeneron,

Novartis, Tesaro (a GSK company), Roche-Genentech, Pfizer, and AstraZeneca. Other

companies are investigating additional PD-1 and PD-L1 therapies covered by one or more of the

Patents.

       74.     Dana-Farber has previously licensed other patents it owns or co-owns relating to

modulation of the PD-1/PD-L1 pathway to treat disease. Among the many companies it has

licensed are BMS, Merck, Genentech, Novartis, AstraZeneca, Boehringer Ingelheim,



                                               - 16 -
Amplimmune, and EMD Serono. Dana-Farber’s ownership objective is and always has been

ensuring broad patient access to the cancer treatments claimed in the Patents. Dana-Farber

licenses its innovative research broadly to help support its mission as a worldwide leader in

cancer research and to help encourage the translation of its scientific discoveries into drug

development. Dana-Farber thus is in the business of non-exclusively licensing technology

related to the PD-1/PD-L1 pathway.

       75.     Upon information and belief, BMS and Ono were aware of these past licensing

relationships. BMS and Ono were also aware at least since 2015 of Dana-Farber’s intent “to

grant non-exclusive licenses to companies interested in developing cancer immunotherapies

directed to the PD-1/PD-L1 pathway, in order to ensure broad patient access to the cancer

treatments claimed in the Patents.” Dkt. No. 1, Compl., ¶ 56 Dana-Farber Cancer Institute, Inc.

v. Ono Pharmaceutical Co., Ltd. et al., No. 15-13443-PBS (D. Mass. Sept. 25, 2015); Dkt. No.

98, Am. Compl., ¶ 64, Dana-Farber Cancer Institute, Inc. v. Ono Pharmaceutical Co., Ltd. et

al., No. 15-13443-PBS (D. Mass. Jan. 3, 2017).

       76.     Dana-Farber’s licensing agreements are well-known among pharmaceutical

companies. Indeed, Dana-Farber describes many of its technologies available for licensing on its

website.

       77.     But for Defendants’ actions in refusing to provide Dana-Farber co-ownership

rights in the Patents after Dana-Farber filed suit for correction of inventorship in 2015, Dana-

Farber would have granted royalty-bearing licenses to multiple companies developing and/or

marketing PD-1 or PD-L1 antibodies for treatment of cancer, including, without limitation, one

or more of the companies identified in paragraph 74, above.




                                               - 17 -
       78.     As an example of the value Dana-Farber derives from its PD-/PD-L1 related

licensing efforts, in August 2016, Dana-Farber entered into an agreement with CPPIB Credit

Europe S.à r.l., a wholly owned subsidiary of Canada Pension Plan Investment Board to

monetize a portion of its interest in royalties defined by certain licensing agreements related to

its PD-L1 intellectual property. CPPIB has paid Dana-Farber $168 million pursuant to this

monetization agreement.

       79.     Defendants’ actions seeking to hinder, delay and obstruct Dana-Farber from

securing its co-ownership rights, while simultaneously licensing the Patents to Dana-Farber’s

business partners and prospective licensees, have interfered with Dana-Farber’s business

relationships and had the effect of preventing Dana-Farber from entering into licensing

agreements with its prospective business partners and receiving licensing revenues.

       80.     As of the date of this Complaint, Dana-Farber has received none of the substantial

economic benefits realized by Defendants through their exploitation of Freeman’s work and

refusal to recognize Dana-Farber’s co-ownership rights in the Patents.

       81.     Defendants have been unjustly enriched by the settlement, licensing, royalties,

and/or other fees they have obtained from third parties in connection with the Patents as

described herein, and Dana-Farber has suffered substantial damages by reason of Defendants’

conduct described herein.

                                           Count I
                                (Unjust Enrichment - Contract)

       82.      Dana-Farber repeats and realleges the allegations set forth in paragraphs 1

through 81 of the Complaint as if those allegations have been set forth herein.

       83.     Dana-Farber conferred benefits upon Defendants, including at least the

confidential information, data, discoveries and/or materials that Freeman confidentially and in


                                               - 18 -
good faith shared with Honjo during their collaboration between 1999 and 2002 pursuant to oral

and written agreements. Defendants were aware of the benefit of these many contributions.

       84.     Ono and, later, BMS, accepted the benefits conferred upon them by Dana-Farber.

Defendants have exploited the benefit of Dana-Farber and Freeman’s confidential discoveries,

ideas, and materials while falsely holding themselves out as the exclusive owners of the Patents,

enabling them to assert, or threaten to assert, the Patents against their competitors and through

licensing of the Patents in exchange for more than $1.6 billion in licensing revenues. To date,

Defendants have not shared any of these benefits with Dana-Farber.

       85.     The retention of these benefits by Defendants has been and continues to be unjust,

unfair, and inequitable. By reason of Defendants’ conduct, Dana-Farber was prevented from

realizing its rights and benefits as a co-owner and has foregone licensing opportunities.

       86.     Defendants have derived, and will continue to derive, substantial revenue from

their licensing of the Patents and through their settlement of litigation with Merck and their

licensing to Regeneron and Sanofi without any compensation to Dana-Farber. Defendants have

deprived Dana-Farber of the economic advantages it would have enjoyed had it not been for

Defendants’ unfair, inequitable, and wrongful conduct.

       87.     Defendants have been unjustly enriched at Dana-Farber’s expense by their

continued profit from the Patents, and by their refusal to recognize Dana-Farber’s rights as a co-

owner of the Patents.

                                           Count II
                                      (Constructive Trust)

       88.     Dana-Farber repeats and realleges the allegations set forth in paragraphs 1

through 87 of the Complaint as if those allegations have been set forth herein.




                                               - 19 -
       89.        Defendants have derived substantial financial benefits from their patent

infringement action against Merck and their subsequent settlement and license agreement with

Merck in 2017. Defendants did not join Dana-Farber as a co-owner of the asserted patents in

that action or seek Dana-Farber’s consent to bring suit against Merck.

       90.        Defendants have been unjustly enriched at Dana-Farber’s expense by their

continued profit from Patents derived from the research and materials that Dana-Farber and

Freeman shared with them, and by their refusal to provide Dana-Farber its rights as a co-owner

of the Patents.

       91.        As an equitable remedy, the Court should impose a constructive trust for the

benefit of Dana-Farber to receive its share of the proceeds from Defendants’ settlement with

Merck, Defendants’ agreement with Regeneron and Sanofi, and any license agreement with

Astra-Zeneca, Genentech, or other prospective licensee or company that develops a PD-1 or PD-

L1 therapy for treatment of cancer.

                                            Count III
                    (Tortious Interference with Prospective Business Relations)

       92.        Dana-Farber repeats and realleges the allegations set forth in paragraphs 1

through 91 of the Complaint as if those allegations have been set forth herein.

       93.        Dana-Farber has had present and/or prospective business relationships for

licensing intellectual property related to the PD-1/PD-L1 pathway with companies developing

and marketing cancer immunotherapy drugs related to the PD-1/PD-L1 pathway. Those business

relationships include, but are not limited to, relationships with Merck, Genentech, AstraZeneca,

and EMD Serono.

       94.        On information and belief, BMS and Ono knowingly induced at least Merck,

Regeneron/Sanofi, and another prospective licensee not to enter into a business relationship with


                                                 - 20 -
Dana-Farber to license technology directed to the use of the antibodies to block the PD-L1/PD-1

pathway for treatment of cancer, as claimed in the Patents.

       95.     Defendants possessed an improper motive or means. Among other things,

Defendants held themselves out to prospective licensees as the sole owners of the Patents and

were able to do so only by hindering, delaying, and obstructing correction of inventorship of the

Patents.

       96.     Dana-Farber suffered substantial economic harm by the loss of the foregoing

business opportunities.

                                             Count IV
                                      (Unfair Trade Practices)

       97.     Dana-Farber repeats and realleges the allegations set forth in paragraphs 1

through 96 of the Complaint as if those allegations have been set forth herein.

       98.     Dana-Farber, BMS, and Ono, as owners, licensees, and/or licensors of intellectual

property were engaged in trade or commerce within the meaning of Mass. G.L. ch. 93A, §§ 2

and 11 at all times relevant to this Complaint.

       99.     BMS and Ono committed unfair and/or deceptive trade practices within the

meaning of Mass. G. L. ch. 93A, §§ 2 and 11 by depriving Dana-Farber of its lawful rights as a

co-owner of the patents and interfering with Dana-Farber’s business relationships with potential

licensees, including potential licensees operating in Massachusetts.

       100.    BMS and Ono’s employment of said trade practices was a knowing and/or willful

violation of Mass. G. L. ch. 93A § 2 and 11.

       101.    Dana-Farber was injured by BMS’s and Ono’s unfair and/or deceptive conduct.

       102.    The unfair and/or deceptive acts by Defendants occurred primarily and

substantially within Massachusetts.


                                                  - 21 -
                           PRAYERS FOR RELIEF

WHEREFORE, Dana-Farber Cancer Institute, Inc. respectfully requests that this Court:

a.     Enter judgment for Dana-Farber and against Defendants on Counts I-IV of this

       Complaint;

b.     Order BMS or Ono to disgorge some or all of the settlement proceeds, licensing

       fees, royalties and other benefits that BMS and Ono and their agents,

       beneficiaries, assignees, licensees, and successors have derived as a result of any

       and all litigation, agreements, and/or representations they undertook, entered into,

       or otherwise made concerning the Patents;

c.     Impose a constructive trust upon BMS and Ono for the benefit of Dana-Farber for

       some or all of the settlement proceeds, licensing fees, royalties and other benefits

       that BMS and Ono and their agents, beneficiaries, assignees, licensees, and

       successors have derived as a result of any and all litigation, agreements, and/or

       representations they undertook, entered into, or otherwise made concerning the

       Patents, and upon imposing such trust, order BMS or Ono to transfer such fees or

       proceeds as BMS or Ono currently have in their possession;

d.     Award Dana-Farber monetary damages in an amount to be proven at trial for the

       economic injury it has sustained as a consequence of Defendants’ actions;

e.     Award Dana-Farber treble the amount of any award of proceeds, profits or

       damages and award reasonable attorneys’ fees and costs under Mass. G.L. Ch.

       93A, § 11;

f.     Alternatively, in the exercise of equitable discretion, award Dana-Farber its

       reasonable attorneys’ fees and costs incurred in connection with this action; and



                                       - 22 -
     g.     Grant Dana-Farber such other and further relief that this Court deems just and

            proper.



                                           Respectfully submitted,


                                           DANA-FARBER CANCER INSTITUTE, INC.
                                           By its attorneys,

                                           /s/ Donald R. Ware
                                           Donald R. Ware (BBO No. 516260)
                                           Barbara A. Fiacco (BBO No. 633618)
                                           Sarah S. Burg (BBO No. 683245)
                                           Michael Hoven (BBO No. 688593)
                                           Emma Winer (BBO No. 693453)
                                           Foley Hoag LLP
                                           Seaport West
                                           155 Seaport Boulevard
                                           Boston, MA 02210-2600
                                           (617) 832-1000 (telephone)
                                           (617) 832-7000 (facsimile)

Dated: June 21, 2019




                                           - 23 -
